Citation Nr: 0919987	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Jurisdiction over the claims folders 
subsequently was transferred to the RO in Phoenix, Arizona.

In January 2008, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

When this case previously was before the Board in May 2008, 
the Board remanded the issues of entitlement to service 
connection for gastrointestinal disability, left ankle 
disability, neck disability, and headache disability for 
additional development.  In a February 2009 rating decision, 
the Appeals Management Center (AMC) granted the claims for 
service connection for left ankle disability, neck 
disability, and headache disability.


REMAND

The Veteran contends that service connection is warranted for 
gastrointestinal disability.  He maintains that he began 
experiencing abnormal bowel movements and stomach pains 
during service and that he has continued to experience those 
symptoms since service.

In September 2005, the Veteran executed a medical release 
form for authorizing VA to obtain treatment records from his 
private physician, J.W. Rice, M.D.  On the form, he explained 
that Dr. Rice had given him sample medication for his stomach 
condition on a monthly basis between 1991 and 1997.

Letters from Dr. Rice are associated with the claims folders.  
They indicate that the Veteran was first treated by Dr. Rice 
in December 1991 and was evaluated by him for reflux 
esophagitis in January 1997.  However, the record does not 
reflect that efforts were made to obtain treatment records 
from Dr. Rice.  VA must make reasonable efforts to obtain 
such records since they may be pertinent to the Veteran's 
claim for service connection for gastrointestinal disability.  
See 38 C.F.R. § 3.159(c)(1) (2008).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, including any 
treatment records from Dr. J.W. Rice.  
If it is unable to obtain any such 
evidence, it should so inform the 
Veteran and his representative and 
request them to provide the outstanding 
evidence.

2.  If additional pertinent evidence is 
received, the RO or the AMC should have 
the claims folders sent to the VA 
examiner who conducted the August 2008 
examination.  The examiner should be 
requested to provide an addendum 
stating an opinion as to whether it is 
at least as likely as not (50 percent 
or better probability) that the 
Veteran's gastrointestinal disability 
is etiologically related to his active 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

If the August 2008 VA examiner is 
unavailable, the claims folders should 
be sent to a VA physician with 
sufficient expertise who should be 
requested to provide the required 
opinion with supporting rationale.  If 
the physician determines that another 
examination is required before the 
requested opinion may be rendered, then 
the Veteran should be afforded such an 
examination.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for gastrointestinal 
disability.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

